DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Responsive to communications filed on October 19, 2021, amendments to the claims have been acknowledged. Claims 2-4, 7 and 8 are cancelled by applicant.
Due to the amendments, the 112(a) rejection for claims 1-8 has been withdrawn. Due to the explanation provided by applicant, the 112(b) rejection for claims 4-8 has been withdrawn. 
Specification
The disclosure is objected to because of the following informalities: the print for the amendments filed on 10/19/2021 are unclear.  Specifically the additions to claims 1 and 6 are of very light print and nearly illegible.   Please resubmit claims so that so that print is clear and legible. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2018/0294495).
Regarding claims 1 and 5-6, Park discloses a method of controlling voltage of a fuel cell, determining whether a mode is a high voltage avoidance made of fuel cell [0025]. The method of controlling voltage of a fuel cell, it is possible to secure the durability of the individual cells by reducing the reference value of the fuel cell stack by monitoring whether the individual cell voltages of the fuel cell exceed the individual value [0026]. Park further discloses a system for controlling voltage of a fuel cell includes a high voltage avoidance mode determiner that determines whether a mode is the high-voltage avoidance mode of a fuel cell, and a fuel cell stack voltage controller that controls fuel cell stack voltage at a predetermined reference value or less when the high-voltage avoidance  mode determiner determines that the mode is the high-voltage avoidance  mode, and reduces the predetermined reference value and controls the fuel stack voltage at the reduced reference value or less when the maximum value of the individual cell voltages monitored by the individual cell voltage monitor  exceeds a predetermined  individual value. [0027]. 
Park further discloses in order to  determine whether a mode is a high- voltage avoidance mode of a fuel cell is step in which the high-voltage avoidance mode determiner  determines whether a mode is the nigh voltage avoidance mode by determine whether the fuel cell  is exposed to high voltage. When voltage required for the fuel cell stack is a predetermined required value or less, it possible to determine that the mode if the high-voltage avoidance mode of the fuel cell [0030].  Examiner notes when the fuel cell is exposed to high voltage the fuel cell may degrade.
Park further discloses when the mode is the high-voltage avoidance mode of the fuel cell, the controlling of the fuel cell stack voltage at a predetermined reference value or less  is a  step in which the fuel cell stack voltage controller prevents the stack of the fuel cell from exposed to  voltage exceeding a reference value  [0032]. Park further discloses monitoring of individual  cell voltages of the fuel; cell and determining of whether the maximum value of the monitored  individual  cell voltages exceed a predetermined  individual  value is a step in which the individual cell voltage monitors the voltages of the individual cells and determined whether the maximum value  exceeds the individual value [0034]. Park further discloses after reducing of a reference value of the fuel cell stack voltage, monitoring a charging current for the battery; and reducing an output of the fuel cell stack when monitored charging current for the battery is a predetermined charging current or more [0013].  In the step of determining whether a mode is a high-voltage avoidance mode of the fuel cell, it may be determined that the mode is the high-voltage avoidance mode of the fuel cell when a required current for the fuel cell stack is a predetermined required value or less [0015].
  Park further discloses an output controller for controlling an output of the fuel cell stack, in which when the charging current for the battery monitored by the charging current sensor is predetermined charging current or more, the output controller may reduce the output of the fuel cell stack [0019], after reducing the reference value of the fuel cell stack voltage, a charging current for the battery is monitored, to determine whether or not the charging current flowing is a predetermined charging current or more, it may be determined that the charging current for the batter is excessive [0044].  Park further discloses when the monitored charging current is the predetermined charging current or more, the output of the stack is reduced, in which an output controller reduces the output of the stack [0045].  Park discloses the relationship between the 
Examiner notes the limitations “wherein, when an electric power derived from an area of a region, defined by an y-axis indicating the voltage, a horizontal line indicating  a current at the reference voltage drawn parallel to an x-axis indicating the current and a performance curve in a current-voltage performance curve of the fuel cell stack, is referred to as a chargeable capacity, the reference performance is evaluated based on a reference capacity that is the chargeable capacity derived from an initial reference voltage set at a beginning of life with respect to a performance curve of the beginning of life, and the evaluated performance is evaluated based on an evaluated capacity that is the chargeable capacity derived from the existing reference voltage with respect to a performance curve of the predetermined time point” describes a voltage-current  graph that  illustrates the voltage, current, capacity and performance, and further defines the variables.  Park discloses the voltage at a predetermined reference time and value and the voltage after deterioration. Park also discloses the current at a predetermined reference time and value and the voltage time after deterioration. Power is current multiplied by voltage, and the output is the chargeable capacity (maximum power output). Since Park discloses the variables and relationship between the variables, it would be expected that the variables of Park can be illustrated in a graph as claimed.  
Park does not disclose wherein the setting of the reference voltage includes: setting, by the controller, the reference voltage to a voltage that allows the chargeable capacity to become a predetermined value selected from a range of about 85% to 100% of the reference capacity with respect to the performance curve of the predetermined time point in response to determining that 
In an effort to optimize the role of chargeable capacity it would have been obvious to one having ordinary skill in the art to arrive at the claimed range of setting the reference voltage to a voltage that allows the chargeable capacity to become selected from a range of about 85% to 100% and 100% of the reference capacity with respect to the performance curve of the predetermined time point in response to determining that the performance of the fuel cell stack is degraded in order to further aid in the suppression of the degradation of the fuel cell. (Claims 1 and 5-6)
Response to Arguments
Applicant’s arguments, filed 10/19/2021, have been fully considered and are persuasive.  The 112(b) rejection of claims 4-8 has been withdrawn. 
Applicant asserts that based on the amendments made, it is requested that the 112 rejection be withdrawn. Due to amendments and explanation provided by applicant the 112 rejection has been withdrawn. Independent claim 1 has been amended to incorporate the subject matter of claims 4 and 7 which had not been rejected against Park. The rejection over Park is maintained, and all of the subject matter claimed in amended independent claim 1 has been rejected in view of Park. This action is non-final. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIARA TRANT/
Examiner, Art Unit 1722         

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722